895 So.2d 1240 (2005)
Jontal LEE, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-213.
District Court of Appeal of Florida, Third District.
March 2, 2005.
Rehearing Denied April 1, 2005.
John H. Lipinski, for appellant.
Charles J. Crist, Jr., Attorney General, for appellee.
Before COPE, CORTINAS and ROTHENBERG, JJ.
PER CURIAM.
Jontal Lee appeals an order denying his motions to correct illegal sentence under Florida Rule of Criminal Procedure 3.800(a) and for postconviction relief under Florida Rule of Criminal Procedure 3.850. The United States Supreme Court's decision in Blakely v. Washington, ___ U.S. ___, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), is not retroactive to cases on collateral review. See Jerome v. State, 891 So.2d 1197 (Fla. 3d DCA 2005); Williams v. State, 888 So.2d 755 (Fla. 3d DCA 2004); Burgal v. State, 888 So.2d 702 (Fla. 3d DCA 2004). The remaining point is time-barred and procedurally barred.
Affirmed.